USCA4 Appeal: 21-4179      Doc: 30         Filed: 04/19/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4179


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DANIEL LEE WADE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at Big
        Stone Gap. James P. Jones, Senior District Judge. (2:20-cr-00014-JPJ-PMS-1)


        Submitted: March 11, 2022                                         Decided: April 19, 2022


        Before AGEE and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Juval O. Scott, Federal Public Defender, Charlottesville, Virginia, Nancy C.
        Dickenson-Vicars, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
        PUBLIC DEFENDER, Abingdon, Virginia, for Appellant. Christopher R. Kavanaugh,
        United States Attorney, S. Cagle Juhan, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4179        Doc: 30         Filed: 04/19/2022     Pg: 2 of 4




        PER CURIAM:

                 Daniel Lee Wade, Jr., appeals his 48-month sentence imposed after he pled guilty

        to being an inmate in possession of prohibited objects, in violation of 18 U.S.C.

        § 1791(a)(2), (d)(1)(B). Wade argues that the sentence, the result of an upward variance

        from the Sentencing Guidelines range established by the district court, is procedurally and

        substantively unreasonable. We affirm.

                 We review a sentence, “whether inside, just outside, or significantly outside the

        Guidelines range[,] under a deferential abuse-of-discretion standard.” United States v.

        Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020) (quoting Gall v. United States, 552 U.S.

        38, 41 (2007)). This review requires consideration of both the procedural and substantive

        reasonableness of the sentence.       Gall, 552 U.S. at 51.      In determining procedural

        reasonableness, we consider whether the district court properly calculated the defendant’s

        advisory Guidelines range, considered the 18 U.S.C. § 3553(a) factors, analyzed any

        arguments presented by the parties, and sufficiently explained the selected sentence. Id. at

        49-51.

                 Here, the district court properly calculated the Guidelines range of 27 to 33 months’

        imprisonment. Although Wade challenges the court’s explanation for the chosen sentence

        as insufficient, the record shows that the court considered and engaged with both parties’

        arguments and based the sentence on a review of the 18 U.S.C. § 3353(a) factors,

        particularly Wade’s criminal history, the seriousness of the offense, and the need to protect

        the public. We therefore conclude that Wade’s sentence is procedurally reasonable.



                                                       2
USCA4 Appeal: 21-4179      Doc: 30         Filed: 04/19/2022      Pg: 3 of 4




               If, as here, a sentence is free of “‘significant procedural error,’” we review it for

        substantive reasonableness, “taking into account the totality of the circumstances.” United

        States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019) (quoting Gall, 552 U.S. at 51).

        “When considering the substantive reasonableness of a prison term, we examine the totality

        of the circumstances to see whether the sentencing court abused its discretion in concluding

        that the sentence it chose satisfied the standards set forth in § 3553(a).” United States v.

        Arbaugh, 951 F.3d 167, 176 (4th Cir. 2020) (cleaned up). “Applying this standard, we

        may reverse a sentence only if it is unreasonable, even if the sentence would not have been

        the choice of the appellate court.” United States v. McCain, 974 F.3d 506, 518 (4th Cir.

        2020) (internal quotation marks omitted), cert. denied, 142 S. Ct. 122 (2021).

               “Where, as here, the sentence is outside the advisory Guidelines range, we must

        consider whether the sentencing court acted reasonably both with respect to its decision to

        impose such a sentence and with respect to the extent of the divergence from the sentencing

        range.” United States v. Nance, 957 F.3d 204, 215 (4th Cir.) (internal quotation marks

        omitted), cert. denied, 141 S. Ct. 687 (2020). “That said, district courts have extremely

        broad discretion when determining the weight to be given each of the § 3553(a) factors,

        and the fact that a variance sentence deviates, even significantly, from the Guidelines range

        does not alone render it presumptively unreasonable.” Id. (cleaned up). “Instead, we must

        give due deference to the district court’s decision that the § 3553(a) factors, on a whole,

        justify the extent of the variance.” Id. (internal quotation marks omitted).

               Our review of the record confirms the substantive reasonableness of the decision to

        vary and the extent of the variance. The district court provided a thorough discussion of

                                                     3
USCA4 Appeal: 21-4179      Doc: 30         Filed: 04/19/2022      Pg: 4 of 4




        the § 3553(a) factors and concluded that, in light of Wade’s criminal history of weapons

        possession, the seriousness of the assault with the weapon possessed here, and the need to

        protect the public, an above-Guidelines-range sentence was necessary. We defer to the

        district court’s determination that the § 3553(a) factors, taken as a whole, justified Wade’s

        sentence. Accordingly, we affirm the criminal judgment. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     4